Mr. Justice Texidor
delivered the opinion of the court.
This is a motion to reinstate an appeal in so far as it affects one of the defendants, Manuel Benitez Rexach.
The appeal herein was dismissed on motion of the appellee, ante, page 123.
Now it appears that attorney Antonio J. Amadeo, who was notified of the judgment by the defendants, did not represent defendant Manuel Benitez Rexach. Such being the case, the appeal taken on February 27; 1928, by attorneys Tous Soto & Quinones in representation of the defendants, may be effective as regards Manuel Benitez Rexach, inasmuch as he was not notified by the clerk on January 25, 1928.
The motion is rather for reinstatement of the appeal as regards that defendant than for reconsideration.
In view of the allegations of that motion we believe that the case is a proper one for the continuation of the appeal as regards Manuel Benitez Rexach and it is so ordered.